Citation Nr: 0627111	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-21 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 through May 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, in October 2002, which denied the claim.  Although 
the RO originally denied the claim as not well-grounded in a 
November 1999 rating decision, the record reflects that it 
subsequently readjudicated this claim on the merits in an 
October 2002 rating decision apparently pursuant to Section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA).  
That section provides that cases denied as not well-grounded 
after July 14, 1999, may be readjudicated upon the request of 
the claimant or the Secretary's own motion.

The record reflects that the veteran also submitted a Notice 
of Disagreement to the denial of service connection for 
diabetes mellitus type II, hypertension, headaches, and 
depression as a separate condition from the PTSD.  However, 
the veteran withdrew these issues from appeal by a December 
2003 statement.  38 C.F.R. § 20.204.

When the case was previously before the Board, the Board 
remanded the issue of PTSD for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran did not serve in combat while in service.

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
veteran was also asked to provide information on his claim in 
a January 2002 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
private medical records, VA treatment reports, lay 
statements, and information from U. S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Research of Unit Records).

The RO has not provided the veteran a VA psychiatric 
examination in order to determine whether he has PTSD.  The 
Court has held, however, that VA is not required to provide a 
medical examination or obtain a medical opinion if the record 
does not already contain evidence of an in-service event, 
injury, or disease.  See Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 
(Fed. Cir. 2003).  As will be discussed below, a verified 
stressor has not been shown; thus, an examination for PTSD 
would not change the outcome.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, 
private medical records, lay statements, and information from 
JSRCC.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See 38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).

Here, the veteran contends that he suffers from PTSD as a 
result of two incidents that occurred during his in-service 
air travels.  As an initial matter, the Board finds that the 
veteran did not serve in combat while in service, nor does he 
contend as much.  The military occupational specialty listed 
on the veteran's DD Form 214 is that of a baker, which is not 
combat-related.  While the veteran did serve during the 
Vietnam era, the record does not indicate Vietnam service or 
any combat citations.  Service personnel records indicate the 
veteran earned the National Defense Service Medal, which is 
not combat related.  Because the probative evidence does not 
establish that the veteran served in combat, corroborating 
evidence of the claimed in-service stressors having actually 
occurred is required.  Doran, 6 Vet. App. at 288-89.

The veteran stated during a Vet Center evaluation in March 
2004 that he was involved in a near mid-air collision, while 
flying onboard a C-135 airplane from McGuire Air Force Base 
in New Jersey and Ft. Campbell, Kentucky for an exercise 
called Gold Fire I, II, and III.  On the return flight, he 
claims to have almost passed out when a red light activated.  
The veteran further explained that this red light ambiguously 
indicated either the heater was activated or there was an 
emergency, presumably causing confusion and panic on the 
veteran's part.

Despite the VA's best efforts, the incidents cited by the 
veteran cannot be verified.  Personnel records do indicate 
service at McGuire Air Force Base in New Jersey.  However, 
there is no record of the flights as described by the 
veteran.  In his response to a stressor letter the veteran 
could only narrow the timeframe of the alleged incidents to 
between May 25, 1964 and May 24, 1968.  Also, subsequent to 
the Board's May 2005 remand, a request was made to the United 
States Army Joint Services Records Research Center (JSRCC) 
for research of records pertaining to the mid-air incidents 
described by the veteran.  In response, JSRCC stated that the 
information provided by the veteran is insufficient to 
conduct meaningful research, and that anecdotal or "almost 
happened" incidents are generally not researchable.  With no 
other stressors indicated by the veteran, there is no 
probative evidence verifying the veteran's claimed stressors.

In this case, service medical records are negative for 
indicia of PTSD.  Following service, the veteran was seen for 
various psychological conditions including fatigue and 
depression.  In March 2004, a VA readjustment counselor 
diagnosed PTSD based upon the above-mentioned stressors.  
However, in the absence of a verified stressor, any diagnosis 
of PTSD is not probative.  See Moreau, supra.

The Board has also examined the lay statements submitted by 
the veteran's daughter.  She discusses some of her father's 
symptoms including depression and flashbacks.  She then she 
states that her father has PTSD.  Further, she opines that 
there is a relationship between the veteran's purported in-
service mid-air collision and his current PTSD.  While she is 
certainly competent to discuss her observations, nothing on 
record indicates that she is competent to diagnose or 
determine the etiology of the veteran's condition, nor was 
she a witness to the claimed stressors.  Consequently, her 
contentions cannot constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The weight of the evidence fails to establish that a verified 
stressor occurred in service.  Thus, regardless of a 
diagnosis of the disorder, service connection for PTSD may 
not be granted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d at 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


